DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 was filed after the mailing date of the non-final Office action on 04/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Remarks/Arguments
With respect to the rejection of claim 11 under 35 USC 103, Applicant’s arguments filed 07/11/2022 have been fully considered but are not persuasive. Applicant argues, see page 8, the last paragraph, that Han does not describe any bond pads on a side of the semiconductor chip 30 that is coupled to the top antenna package 20. 
Examiner respectfully disagrees. Han discloses the semiconductor chip 30 may be a RFIC chip or a base-band IC chip (paragraph [0018]). The function of these chips is known to send or receive radio frequency (RF) signals through the antennas. Therefore, it would be obvious to one having ordinary skill in the art would recognize that the semiconductor chip 30 should be (electrically) coupled to at least one antenna of the antennas and the coupling would be through the bonding pad on a (first) side of the semiconductor chip 30 as the conductive elements 312 are the IO paths for the chip.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 13, 14, 21-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2021/0036405 A1) in view of Chiu (US 2019/0115646 A1).
Regarding claim 11, Han teaches an integrated circuit package comprising: 
an integrated circuit die (Fig. 2, [0027] the semiconductor chip 30) having a bond pad on a first side ([0019] the semiconductor chip may be attached with conductive elements 312, which may comprise solder balls, solder bumps or any suitable conductive means known in the art); 
an antenna substrate (Fig. 2, [0027] the top antenna package 20) coupled to the first side of the integrated circuit die (Fig. 2, 20 is coupled to 20 through the conductive elements 240 and the conductive traces 122, 124), wherein the antenna substrate includes: 
an antenna electrically coupled to the bond bad on the first side of the integrated circuit die (Fig. 2, [0022] antenna package 20 is electrically coupled to the chip package 10; [0018] the semiconductor chip 30 may be a RFIC chip, a base-band and these chips are known to communicate with an antenna; the conductive elements 312 are the IO paths of the chip 30 ); and 
a first dielectric layer disposed between the radar antenna and the integrated circuit die ([0008] the top antenna package may include a dielectric substrate); 
a first set of package connectors (Fig. 2, 240, [0022] 240 may comprise solder balls, solder bumps) directly coupled to the antenna substrate (Fig. 2, 20) and disposed alongside the integrated circuit die (Fig. 2, 240 and 30); and 
an I/O substrate (Fig. 2, 10, [0022] the bottom chip package 10) directly coupled to the first set of package connectors (Fig. 2, 10, 240) and coupled to the antenna substrate by the first set of package connectors (Fig. 2, 10, 240, 20) such that the integrated circuit die (30) is disposed between the I/O substrate (10) and the antenna substrate (20), wherein the I/O substrate includes: 
a second dielectric layer (Fig. 2, 10, [0019], [0020], 120 may include any suitable dielectric materials); and Page 3 of 7Application No. 16/559,094T90487US02 Supplemental Reply
a second set of package connectors (Fig. 2, 140, [0021]) disposed on the second dielectric layer (10) opposite the integrated circuit die (30) such that the second dielectric layer (10) is disposed between the second set of package connectors (140) and the integrated circuit die (30), wherein the second set of package connectors  are electrically coupled to the integrated circuit die (Fig. 2, 140 connected 30 through conductive traces).
However, Han does not explicitly teach the antenna is a radar antenna. 
Chiu teaches radar systems are used for mm-wave applications ([0003]). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the integrated circuit package comprising a mm-wave antenna (Han, [0003]) and implement a radar system as well-known in the art (Chiu, [0003], Han [0003]).
Regarding claim 13, all the limitations of claim 11 are taught by Han in view of Chiu.
Chiu further teaches an integrated circuit package, wherein the antenna substrate further includes transmitter antennas and receiver antennas arranged in a multi-input multi-output array ([0038] phased-array antenna, [0039] transmitting/receiving RF signals).
Regarding claim 14, all the limitations of claim 13 are taught by Han in view of Chiu.
Chiu further teaches an integrated circuit package, wherein the transmitter antennas are arranged in a first multi-dimensional array and the receiver antennas are arranged in a second multi-dimensional array (Fig. 1, 2-D arrays 40).
Regarding claim 21, all the limitations of claim 11 are taught by Han in view of Chiu.
Han further teaches an integrated circuit package, wherein the first set of package connectors includes at least one of: a ball grid array connector, a land grid array connector, a pin grid array connector, or a surface-mount lead (Fig. 2, 240, [0022] 240 may comprise solder balls, solder bumps).
Regarding claim 22, all the limitations of claim 21 are taught by Han in view of Chiu.
Han further teaches an integrated circuit package, wherein the second set of package connectors includes at least one of: a ball grid array connector, a land grid array connector, a pin grid array connector, or a surface-mount lead (Fig. 2, 140, [0021]).
Regarding claim 23, all the limitations of claim 11 are taught by Han in view of Chiu.
Han further teaches an integrated circuit package, further comprising a mold compound disposed between the antenna substrate and the I/O substrate and between the first set of package connectors and the integrated circuit die (Fig. 3, [0028]).
Regarding claim 24, all the limitations of claim 23 are taught by Han in view of Chiu.
Han further teaches an integrated circuit package, wherein the mold compound further extends between the integrated circuit die and the 1/O substrate (Fig. 3, [0028]).
Regarding claim 27, all the limitations of claim 11 are taught by Han in view of Chiu.
Han further teaches an integrated circuit package, wherein the antenna substrate (Fig. 4, 20) is positioned on the first side of the integrated circuit die (Fig. 4, 30) as an obvious exemplary variant of the integrated circuit package ([0026]).
Claim 15, 25 and 26 are  rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2021/0036405 A1) in view of Chiu (US 2019/0115646 A1) as applied to claim 13 above, and further in view of Sato (US 2018/0226727 A1).
Regarding claim 15, all the limitations of claim 13 are taught by Han in view of Chiu.
	Han in view of Chiu does not explicitly teach an integrated circuit package wherein the antenna substrate further includes an electromagnetic band gap structure disposed between the transmitter antennas and the receiver antennas.
Sato further teaches a radar apparatus wherein the antenna substrate further includes an electromagnetic band gap structure disposed between the transmitter antennas and the receiver antennas (Fig. 10, 9a, 9b, [0090-0093]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the MIMO antenna structure with the electromagnetic band gap of Sato to the teachings of Han in view of Chiu in order to take advantages of the highly accurate controllability of a beam radiation direction of MIMO radar method for automotive applications (Sato, [0002]). Response to Office Action dated October 5, 2020
Regarding claim 25, all the limitations of claim 13 are taught by Han in view of Chiu.
Han in view of Chiu does not explicitly teach an integrated circuit package wherein a first transmitter antenna of the transmitter antennas is offset from a second transmitter antenna of the transmitter antennas in a first direction, and wherein the first transmitter antenna is offset from a third transmitter antenna of the transmitter antennas in a second direction perpendicular to the first direction.
Sato teaches an integrated circuit package, wherein a first transmitter antenna of the transmitter antennas is offset from a second transmitter antenna of the transmitter antennas in a first direction (Fig. 2, 4a and 4b, [0043] transmitting antennas 4a to 4d), and wherein the first transmitter antenna is offset from a third transmitter antenna of the transmitter antennas in a second direction perpendicular to the first direction (Fig. 2, 4a and 4d).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the antenna layout of Sato to the teachings of Han in view of Chiu in order to take advantages of the highly accurate controllability of a beam radiation direction of MIMO radar method for automotive applications (Sato, [0002], [0052]).
Regarding claim 26, all the limitations of claim 13 are taught by Han in view of Chiu.
Han in view of Chiu does not explicitly teach an integrated circuit package wherein a first receiver antenna of the receiver antennas is offset from a second receiver antenna of the receiver antennas in a first direction, and wherein the first receiver antenna is offset from a third receiver antenna of the receiver antennas in a second direction perpendicular to the first direction.
Sato teaches an integrated circuit package wherein a first receiver antenna of the receiver antennas is offset from a second receiver antenna of the receiver antennas in a first direction (Fig. 2, 5a and 5b, [0043] receiving antennas 5a to 5d), and wherein the first receiver antenna is offset from a third receiver antenna of the receiver antennas in a second direction perpendicular to the first direction (Fig. 2, 5b and 5c).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the antenna layout of Sato to the teachings of Han in view of Chiu in order to take advantages of the highly accurate controllability of a beam radiation direction of MIMO radar method for automotive applications (Sato, [0002], [0052]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Han (2021/0036405 A1) in view of Chiu (US 2019/0115646 A1) as applied to claim 11 above, and further in view of Franson (US 2006/0092076 A1).
Regarding claim 16, all the limitations of claim 11 are taught by Han in view of Chiu.
Han in view of Chiu does not explicitly teach an integrated circuit package, wherein the radar antenna has: 
a center portion; 
a first side portion partially separated from the center portion by a first recess; and 
a second side portion partially separated from the center portion by a second recess.
Franson teaches a radar antenna having:
a center portion (Fig. 4A, 63b); 
a first side portion partially separated from the center portion by a first recess (Fig. 4A, 60c); and 
a second side portion partially separated from the center portion by a second recess (Fig. 4A, 60d).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the path antenna structure of Franson to the teachings of Han in view of Chiu in order to steer the radiation of a patch array feed antenna toward a desired direction which is well known to one skilled in the art of antenna physics (Franson, [0027]).
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiang (US 2019/0189572 A1) see Figure 1 teaches an antenna in package structure wherein an IC is embedded within a package having a BGA as the package interconnects.
Kim (US 2021/0036413 A1) see Figure 1 teaches another antenna in package structure wherein an IC is embedded within a package having a BGA as the package interconnects.
Kamgaing (US 2019/0288382 A1) see Fig. 1 teaches a die having solder balls on a first side attached to an antenna substrate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844